Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-4 and 6-9 are allowed
Reasons for Allowance

Per MPEP 2106.07 ( c ) “When the claims are deemed patent eligible, the examiner may make clarifying remarks on the record.”

Regarding to 101 compliance, Claims 1-4 and 6-9 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented herein
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “termination of any predetermined benefits to be communicated from the issuer  entity to the customer  entity;” , “the issuer  entity refuses acceptance of a predetermined custom transmission associated with a communication associated with the custom benefit,”, “the issuer entity reversing…”
The “termination,  refuses and reversing…” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? yes.
The claim recites additional limitations, such as,
 “communication comprising:  a merchant entity;  a customer entity;  a acquirer entity;  a issuer entity;  a transaction processing network entity;  a direct communication line between the merchant entity and the acquirer entity;  a direct communication line between the merchant entity and the customer entity;  a direct communication line between the customer entity and the issuer entity;  a direct communication line between the acquirer entity and the transaction processing network entity;  and a direct communication line between the issuer entity and the transaction processing network entity; a receiver for receiving a selection of a custom benefit, said selection being performed by the customer entity, said custom benefit associated with the merchant entity, said selection triggering:  and instantiation of a communication line between the merchant entity and the customer entity, said communication line for delivering a custom benefit communication from the merchant entity to the customer entity, said custom benefit communication being associated with the custom benefit;  deliverance of the custom benefit communication from the merchant entity to the customer entity;  upon completion of the deliverance of the custom benefit communication from the merchant entity to the customer entity:  the merchant entity communicates, to the issuer entity, the completion of the deliverance of the custom benefit communication to the customer entity;” These are limitations toward accessing or receiving or sending data (gathering data). 
The claims also comprise  supplementary elements, such as , “a first communication transmission exchange”, “a second communication transmission exchange”, “receiver”, “ real-time”, “point-of-sale”, “communication line”. These additional and supplementary elements assist the claim because when considered the claim as a whole, the claim integrates the abstract idea into a practical application. Specifically, the additional elements recite a specific manner of providing  integration of customer benefits into communications or in other words communicate customer benefits.
“a first communication transmission exchange”, “a second communication transmission exchange”, “delivery of the custom benefit communication from the merchant entity to the customer entity; wherein: in response to delivery of the custom benefit communication from the merchant entity to the customer entity, the merchant entity notifies the issuer entity,  of delivery of the custom benefit communication to the customer entity, the notification comprising a reward tag reset to zero from a non-zero value and communicated via the first communication transmission exchange; and in response to the notification, the issuer entity refuses acceptance of a predetermined custom transaction fee transmission via the first communication exchange; and reverses the predetermined custom transaction fee transmission via the second communication exchange”. Thus, the claim is eligible because it is not directed to the recited judicial exception.
Step 2B: Claim provides an Inventive Concept? n/a.
Claim 6. Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. A system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes, because the same reasons mentioned above for claim 1. Thus, the claim recites an abstract idea..
Step 2A - Prong 2: Integrated into a Practical Application? Yes, because the same reasons mentioned above for claim 1. Hence, the claim is eligible because it is not directed to the recited judicial exception.
Dependent claims 2-4 and 7-9, the claims recite elements such as “the refusal of acceptance comprises, upon receipt of the predetermined custom transmission at the The claims  are eligible.
Regarding to prior art, the closest prior art of record is WO Publication No. WO 2006/004794 A2 (NIX-JONNALAGADDA called herein NIX) in view of US PG. Pub. No. 20130191204 (KINGSBOROUGH called herein King) and in view of  US PG. Pub. No. 20140149197 (James). but the references fail to teach at least:
“delivery of the custom benefit communication from the merchant entity to the customer entity; wherein: in response to delivery of the custom benefit communication from the merchant entity to the customer entity, the merchant entity notifies the issuer entity, 
of delivery of the custom benefit communication to the customer entity, the notification comprising a reward tag reset to zero from a non-zero value and communicated via the first communication transmission exchange; and in response to the notification, the issuer entity refuses acceptance of a predetermined custom transaction fee
transmission via the first communication exchange; and reverses the predetermined custom transaction fee transmission via the second communication exchange”.

an acquirer (acquiring banks, Figs. 1-2); an issuer (issuing banks, Figs. 1-2); a transaction processing network  (physical POS, digital or mobile, Figs. 1-2); a direct communication line between the merchant entity and the acquirer (customer account processor element 16 via “card payment network”, merchant account processor, element 18, Fig. 2);
 a direct communication line between the merchant and the customer entity (see merchant communicate with consumer, Fig. 1) ; a direct communication line between the customer and the issuer entity (see consumer account processor, acquiring bank, elements 16 and 18, Fig. 3); a direct communication line between the acquirer entity and the transaction processing network entity (issuing banks and credit car or debit card, Fig. 1);
and a direct communication line between the issuer entity and the transaction processing network entity (acquiring banks, element 10 and physical POS, Fig. 1);KINGSBOROUGH discloses:  the completion of the deliverance (see “notification message delivered to the customer”, paragraph 94); and

James discloses: termination of any predetermined benefits (“…When the user leaves the location of the transaction, or after a predetermined period, the display is terminated and the coupon or voucher marked by the app as invalid or expired…”, paragraph 38).
 Further, Applicant's arguments filed on 2/23/2021 (in particular pages 11-12) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1-4 and 6-9 are allowable over the prior art of record.

Moreover, the missing claimed elements from the combination NIX-JONNALAGADDA, KINGSBOROUGH and James are not found in a reasonable number of reference(s).  Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US Pg. Pub. 20140310080 (Salmon).  Systems and methods to process loyalty benefits. This publication teaches a system and method to provide a universal loyalty currency, facilitate exchange of loyalty benefits, and allow payments using loyalty benefits. A method includes: receiving registration information to associate account information of a payment account with at least one loyalty account to enable conversion of first loyalty benefits to second loyalty benefits; receiving, for a transaction, an authorization request identifying the account information and requesting the use of the second loyalty benefits to fund at least a portion of the transaction; and processing the transaction using the second benefits converted from the first loyalty benefits hosted in the loyalty account and funds from the payment account.
Enhancing communication adaptability between payment card processing networks. IEEE.  2015. This publication teaches that financial organizations communicate with each other using ISO 8583 or its derivatives to complete the request and response cycle of card originated transactions originated from an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO .

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/20/2021